Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1, 3-6, 9-13 have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 9-13 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
receive product identification information that can be used to identify a product (P), wherein said product identification information can be transmitted by a product tag (T) positioned on or close to said product (P);
receiving the product identification information relating to said product (P);
generating a request of product information on the basis of said product identification information;
transmitting the request of product information to at least a device that is configured to generate, on the basis of said request of product information, a product information response comprising at least a set of offers relating to said product;
receiving said product information response generated by the device;
so that the user (U) can compare the different offers relating to said product;
receiving the product identification information transmitted by an identification transmitter comprised in the product tag (T) or in the product (P).
This is an abstract idea because it is a certain method or organizing human activity because it involves commercial interactions such as marketing or sales activities and behaviors.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
acquisition means 
display means for showing said product offers to a user (U) of said apparatus;
communication means for communicating through a telecommunication network;
control and/or processing means for controlling the operations of said apparatus, and configured for:
displaying, through said displaying means, at least part of said at least one set of offers including displaying financial conditions for at least part of said at least one set of offers;
wherein said apparatus comprises a communication device in communication with the acquisition means
performing the steps by and through these hardware elements
the image of the product and recognition of the product using the image in claim 4
the image sensor which acquires an image of the product or product tag in claim 5
the “network” in claim 9
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claim 3-4, 6, 9 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
acquisition means 
display means for showing said product offers to a user (U) of said apparatus;
communication means for communicating through a telecommunication network;
control and/or processing means for controlling the operations of said apparatus, and configured for:
displaying, through said displaying means, at least part of said at least one set of offers including displaying financial conditions for at least part of said at least one set of offers;
wherein said apparatus comprises a communication device in communication with the acquisition means
performing the steps by and through these hardware elements
the image of the product and recognition of the product using the image in claim 4
the image sensor which acquires an image of the product or product tag in claim 5
the “network” in claim 9
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). 

Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2010/0082447).
	Referring to Claim 1, Lin teaches an apparatus for comparing product offers, the system comprising an apparatus, the apparatus comprising:
acquisition means (see Lin ¶¶0035-36) apt to receive product identification information that can be used to identify a product (P), wherein said product identification information can be transmitted by a product tag (T) positioned on or close to said product (P) (see Lin Fig. 4 ¶¶0046-48);
display means (see Lin ¶0027) for showing said product offers to a user (U) of said apparatus (see Lin ¶0082);
communication means for communicating through a telecommunication network (see Lin ¶¶0031,42);
control and/or processing means for controlling the operations of said apparatus (see Lin ¶¶0036-37), and configured for:
receiving, through said acquisition means, the product identification information relating to said product (P) (see Lin Fig. 4 and ¶¶0046-48);
generating a request of product information on the basis of said product identification information (see Lin ¶0078);
transmitting, through said communication means, the request of product information to at least a device that is configured to generate, on the basis of said request of product information, a product information response comprising at least a set of offers relating to said product (see Lin ¶¶0078-79);
receiving, through said communication means, said product information response generated by the device (see Lin ¶0082);
displaying, through said displaying means, at least part of said at least one set of offers so that the user (U) can compare the different offers relating to see Lin ¶0082) including displaying financing conditions for at least part of said at least one set of offers (see Lin ¶0082, a cost of each of the products; in addition, and in the alternative, this element is non-functional descriptive material and is given little to no patentable weight);
wherein said apparatus comprises a communication device in communication with the acquisition means, wherein said communication device is configured for receiving the product identification information transmitted by an identification transmitter comprised in the product tag (T) or in the product (P) (see Lin ¶0046).

	Referring to Claim 3, Lin teaches the system according to claim 3, wherein the product identification information received by the acquisition means comprises a string containing at least a product identifier (see Lin ¶0046).

	Referring to Claim 4, Lin teaches the system according to claim 1, wherein the product identification information received by the acquisition means further comprises an image of at least a portion of the surface of the product (P), and wherein the device is also configured to recognize the product (P) on the basis of said image before or during the generation of the product information response (see Lin ¶¶0034,46).

	Referring to Claim 5, Lin teaches the system according to claim 4 comprising an image sensor in communication with the acquisition means, wherein said image sensor see Lin ¶¶0034,46).

	Referring to Claim 6, Lin teaches the system according to claim 1, wherein the product information response comprises position information that specifies the location of each offer (see Lin ¶0082).

	Referring to Claim 9, Lin teaches the system according to claim 1 further comprising:
a device in communication with said apparatus through a network (N) (see Lin ¶¶0048-49), wherein said device is configured for:
receiving, through the network (N), the request of product information (see Lin ¶0050);
recognizing, on the basis of said request of product information, a product identification code of said product (P) (see Lin ¶0051);
determining, on the basis of said product identification code, at least a set of offers relating to the product (P) (see Lin ¶¶0052-53);
generating a product information response comprising said at least one set of offers (see Lin ¶¶0056,79-80);
transmitting, through the network (N), said product information response to said apparatus (see Lin ¶0082).


a first receiving phase, wherein product identification information relating to a product (P) are received through acquisition means, wherein said product identification information can be used to identify said product (P) wherein said product identification information is comprised in a product tag (T) positioned on or close to said product (P) and wherein said product identification information is transmitted by an identification transmitter comprised in the product tag (T) or in the product (P) (see Lin Fig. 4 and ¶¶0046-48);
a generating phase, wherein a request of product information is generated, by means of control and/or processing means , on the basis of said product identification information (see Lin ¶0078);
a transmitting phase, wherein the request of product information is transmitted, through communication means, to a plurality of devices directly reachable by the control and/or processing means, the plurality of devices configured to generate, on the basis of said request of product information, a product information response comprising at least a set of offers relating to said product (P) (see Lin ¶¶0078-79,42);
a second receiving phase, wherein a product information response generated by the device is received through said communication means (see Lin ¶0082);
a displaying phase, wherein at least part of said at least one set of offers is displayed through displaying means in a fashion that allows a user (U) to compare the different offers relating to said product (P) (see Lin ¶0082).

	Referring to Claim 11, Lin teaches a non-transitory computer readable storage medium comprising computer executable instructions that when executed by a processor cause the following to be performed:
a first receiving phase, wherein product identification information relating to a product (P) are received through acquisition means, wherein said product identification information can be used to identify said product (P), wherein said product identification information is comprised in a product tag (T) positioned on or close to said product (P) and wherein said product identification information is transmitted by an identification transmitter comprised in the product tag (T) or in the product (P) (see Lin Fig. 4 and ¶¶0046-48);
a generating phase, wherein a request of product information is generated, by means of control and/or processing means , on the basis of said product identification information (see Lin ¶0078);
a transmitting phase, wherein the request of product information is transmitted, through communication means, to at least a device that is configured to generate, on the basis of said request of product information, a product information response comprising at least a set of offers relating to said product (P) (see Lin ¶¶0078-79);
a second receiving phase, wherein a product information response generated by the device is received through said communication means (see Lin ¶0082
a displaying phase, wherein at least part of said at least one set of offers is displayed through displaying means including displaying financing conditions for at least part of said at least one set of offers, in a fashion that allows a user (U) to compare the different offers relating to said product (P) (see Lin ¶0082, a cost of each of the products; in addition, and in the alternative, this element is non-functional descriptive material and is given little to no patentable weight);

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2010/0082447) in view of LEE (US 2016/0247213).
	
Referring to Claim 12, Lin teaches the system according to claim 1. Lin does not teach wherein displaying, through said displaying means, at least part of said at least one set of offers, comprises displaying a link to interact with an assistant of an online customer service. However LEE teaches this (see LEE Fig. 5 and ¶¶0067,70). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Lin would continue to display the offers except that now it would also display a link to interact with an assistant of an online customer service according to the teachings of LEE. This is a predictable result of the combination.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2010/0082447) in view of Cimic (US 9,779,442).

	Referring to Claim 13, Lin teaches the method according to claim 10, 
wherein the second receiving phase information response generated by the device comprises product information generated by the device as a result of the device acquiring product information of a product using an image sensor to perform image recognition (see Lin ¶¶0034,46). Lin does not teach wherein the product is fresh goods and wherein the image recognition is of the fresh goods. However, Cimic teaches this (see Cimic Col. 2 lines 21-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Lin would continue to generate product information using an image sensor except that now the product information would relate to fresh goods and be acquired through image recognition according to the teachings of Cimic. This is a predictable result of the combination.

Response to Arguments
The arguments regarding the newly added claims and amendments have been fully addressed in the rejection above.
The rejection under 35 U.S.C. 101 is maintained. The applicant respectfully argues that the additional limitations apply the judicial exception in some meaningful way beyond generally linking it to a particular technological environment. The examiner respectfully disagrees. As an example, an acquisition means for product information, such as a camera on a cellphone, does not apply the judicial exception in some meaningful way beyond generally linking it to a particular technological environment. The same can be said for the additional additional limitations, such as the display means, communication means, and control/processing means. For these reasons, the applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684